DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/15/2022 has been entered.
 
Status of the Application
	This action is responsive to the amendment dated 9/15/2022.  Claims 1-3, 7 and 9-21 remain pending.  Claim 1 has been amended.  

Response to Remarks
	Applicant argues that the 103 rejection over Biddle in view of Rocheleau is not proper because there is no clear motivation to modify Biddle. The Examiner respectfully disagrees. See pages 7 and 8 of the Final Rejection which clearly describes the modification(s) and motivation for each modification. Applicant further argues that the modification would change the principle operation of Biddle. Applicant does not specify what modification would change the principle operation of Biddle and why the modification would change the principle operation. The Examiner maintains that the 103 rejection is proper and all modifications/motivations are clearly articulated in the Final Rejection.
Applicant has amended claim 1 in order to overcome the current interpretation of Biddle in view of Rocheleau.  Applicant argues that the claims requires the inlet and outlet valves to close at the same and to open at the same time.  The Examiner respectfully disagrees.  The current claim language still does not require each valve to be closed at the same time and to be open at the same time.  Rather, the claim language used requires the inlet valve and outlet valve to operate between open and closed positions at the same time.  The system of Biddle does disclose the two valves being operable to open and close at the same time.  See how each of the gears connected to the inlet and outlet valves operate together and at the same time.  Therefore, each and every limitation of claim 1 is met by the 103 rejection over Biddle in view of Rocheleau.  The Examiner recommends the following limitation, or something similar in order to claim both valves being open/closed at the same time:
wherein the inlet valve and the outlet valve are configured to be in the closed position at the same time and in the open position at the same time.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7 and 9-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Biddle (US 3,007,489) in view of Rocheleau (US 2002/0162986).
Regarding claim 1, Biddle discloses a valve system (Fig. 1), comprising: a housing (the housing of valves A and B) that houses a fluid path (the fluid path through the center of Fig. 1) having an inlet side (the inlet at valve A) and an outlet side (the outlet at valve B); the housing comprising: an inlet valve (A) disposed in fluid communication with the fluid path at the inlet side and in operable communication with an inlet gear (18 connected directly to valve A); an outlet valve (B) disposed in fluid communication with the fluid path at the outlet side and in operable communication with an outlet gear (18 connected directly to valve B); a control gear (21) disposed in direct mechanical operable communication with both the inlet gear and the outlet gear (Col. 2, lines 35-40; see how in the alternative construction, Biddle discloses the gear wheels are directly interconnected); wherein: the control gear is operably disposed to simultaneously operate the inlet gear and the outlet gear together and at the same time to operate the corresponding inlet valve and outlet valve between open and closed positions at the same time to provide a synchronously controlled double-valve shutoff (Figs. 1-4; Col. 2, lines 23-40; see how both valves operate at the same time between the open and closed positions); wherein: in response to the control gear being operated in a first direction, the inlet gear and the outlet gear are both configured to operate in a second direction that is opposite to the first direction (this would necessarily be in the embodiment in which the inlet and outlet gears are directly interconnected to the control gear); wherein: the control gear is configured to operate the inlet valve and the outlet valve between the open and closed positions via the corresponding inlet gear and outlet gear with a turn of the control gear (Figs. 1-4; Col. 2, lines 23-40), but fails to disclose a fluid purge port disposed at and in fluid communication with the outlet side of the fluid path, and the turn is equal to or greater than a 1/8th turn and equal to or less than a 3/8th turn.
Rocheleau teaches a valve system (Fig. 1) comprising a fluid purge port (38) disposed at and in fluid communication with the outlet side of the fluid path (Abstract; see how the purge port may be disposed between the valve and the outlet).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the valve system of Biddle to include a purge port at the outlet side of the valve system as taught by Rocheleau in order to provide a means to purge the interior of the valve system. (Abstract; Figs. 1-4)
Additionally, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gear ratios of Biddle such that a turn of equal to or greater than a 1/8th turn and equal to or less than a 3/8th turn of the control gear operates the first and second gear between open and closed positions since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.”)
Furthermore, absent a teaching as to criticality that a turn of equal to or greater than a 1/8th turn and equal to or less than a 3/8th turn of the control gear operates the first and second gear between open and closed positions, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant merely states that in an embodiment, the turning of the control gear 650 by a defined amount to transition between the open position 402, 502 and the closed position 404, 504 is accomplished with a turn of the control gear 650 that is equal to or greater than a 1/8 turn and equal to or less than a 3/8 turn on page 5 of the specification.
Regarding claim 2, Biddle in view of Rocheleau further disclose the valve system of Claim 1, wherein: the inlet gear is disposed in mechanical communication with the inlet valve; and the outlet gear is disposed in mechanical communication with the outlet valve. (Figs. 1-4; Col. 2, lines 23-40)
Regarding claim 3, Biddle in view of Rocheleau further disclose the valve system of Claim 2, wherein: the inlet gear is disposed in direct mechanical communication with the inlet valve; and the outlet gear is disposed in direct mechanical communication with the outlet valve. (Figs. 1-4; Col. 2, lines 23-40)
Regarding claim 7, Biddle in view of Rocheleau further disclose the valve system of Claim 1, wherein: the control gear is configured to operate the inlet valve and the outlet valve between the open and closed positions via the corresponding inlet gear and outlet gear, but fails to disclose a 1/4 turn of the control gear operates the inlet valve and outlet valve between the open and closed positions.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the gear ratios of Biddle such that a 1/4 turn of the control gear operates the inlet valve and outlet valve between the open and closed positions since it is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions.  See Smith v. Nichols, 88 U.S. 112, 118-19 (1874). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in granting a patent based on the combination of elements found in the prior art.
Furthermore, absent a teaching as to criticality that a 1/4 turn of the control gear operates the inlet valve and outlet valve between the open and closed positions, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant fails to provide any discussion of this in the specification.
Regarding claim 9, Biddle in view of Rocheleau further disclose the valve system of Claim 1, wherein the first direction is a counterclockwise direction, and the second direction is a clockwise direction. (Figs. 1-4; Col. 2, lines 23-40; the control gear may be configured to turn in either direction)
Regarding claim 10, Biddle in view of Rocheleau further disclose the valve system of Claim 1, wherein: the control gear is operable between a first stop position and a second stop position, the first stop position being productive of the inlet valve and the outlet valve both being in an open position, the second stop position being productive of the inlet valve and the outlet valve both being in a closed position. (Col. 1, lines 40-44; see how the valve gears 18 of Biddle include stops which would necessarily limit rotation of the control gear between fully open and fully closed positions)
Regarding claim 11, Biddle in view of Rocheleau further disclose the valve system of Claim 1, wherein: the fluid flow path, the inlet valve, and the outlet valve, are configured to receive fluid in the form of a gas.  (Figs. 1-4; the valve system of Biddle is capable of controlling flow of a gas)
Regarding claim 12, Biddle in view of Rocheleau further disclose the valve system of Claim 11, but fail to disclose the gas and fluid path is operable at a nominal gauge pressure of equal to or less than 125 psig.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid path of Biddle to be operable at a nominal gauge pressure of equal to or less than 125 psig since applicant has not disclosed that having the fluid path of Biddle to be operable at a nominal gauge pressure of equal to or less than 125 psig solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the fluid path of Biddle to be operable at a nominal gauge pressure of equal to or less than 125 psig, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant merely states that the gas 150 and fluid path 300 is operable at a nominal gauge pressure up to and including 12-inch water column (WC) pressure, of equal to or greater than 1 psig and equal to or less than 5 psig, of equal to or greater than 2 psig and equal to or less than 15 psig, or of equal to or greater than 15 psig and equal to or less than 125 psig on pages 6 and 7 of the specification.
Regarding claim 13, Biddle in view of Rocheleau further disclose the valve system of Claim 1, but fails to disclose the fluid flow path has a nominal internal diameter of equal to or greater than 1/2 inch and equal to or less than 6 inches.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the nominal internal diameter of the fluid flow path of Biddle to be equal to or greater than 1/2 inch and equal to or less than 6 inches since it has been held that “where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device” Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 SPQ 232 (1984). In this case, the valve system of Biddle would not operate differently with the claimed diameter.  Further Applicant places no criticality stating that the fluid flow path 300 has a nominal internal diameter of equal to or greater than 1/2 inch and equal to or less than 6 inches on page 6 of the specification.
Regarding claim 14, Biddle in view of Rocheleau further disclose the valve system of Claim 1, but fails to disclose the control gear is configured to be operable with a torque value of equal to or greater than 30 foot-pounds and equal to or less than 55 foot-pounds.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the control gear of Biddle to be operable with a torque value of equal to or greater than 30 foot-pounds and equal to or less than 55 foot-pounds since applicant has not disclosed that having the control gear of Biddle to be operable with a torque value of equal to or greater than 30 foot-pounds and equal to or less than 55 foot-pounds solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either designs.
Furthermore, absent a teaching as to criticality that the control gear of Biddle to be operable with a torque value of equal to or greater than 30 foot-pounds and equal to or less than 55 foot-pounds, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).  In this case, Applicant merely states that the control gear 650 is configured to be operable with a torque value of equal to or greater than 30 foot-pounds and equal to or less than 55 foot-pounds, or equal to or greater than 40 foot-pounds and equal to or less than 45 foot-pounds on page 7 of the specification.
Regarding claim 15, Biddle in view of Rocheleau further disclose the valve system of Claim 1, wherein: the operable communication between the control gear and the inlet and outlet gears is operable at any gear ratio between the control gear and the inlet and outlet gears to effectively open or close the inlet and outlet valves with only a quarter-turn of the inlet and outlet valves. (Figs. 1-4 of Biddle; the valve system is capable of performing this limitation)
Regarding claim 16, Biddle in view of Rocheleau further disclose the valve system of Claim 1, but fails to disclose at least one of the inlet gear and the outlet gear is fabricated from a plastic material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify at least one of the inlet and outlet gear to be made of plastic since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to provide a material that is inexpensive.
Regarding claim 17, Biddle in view of Rocheleau further disclose the valve system of Claim 1, but fails to disclose at least one of the inlet valve and the outlet valve is fabricated from a plastic material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify at least one of the inlet and outlet valve to be made of plastic since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to provide a material that is inexpensive.
Regarding claim 18, Biddle in view of Rocheleau further disclose the valve system of Claim 1, but fails to disclose the fluid path is fabricated from a plastic material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the fluid path to be made of plastic since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to provide a material that is inexpensive.
Regarding claim 19, Biddle in view of Rocheleau further disclose the valve system of Claim 1, but fails to disclose the housing is fabricated from a plastic material.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the application to modify the housing to be made of plastic since selection of a known material on the basis of its suitability for an intended use involves only routine skill in the art. The motivation for doing so would be to provide a material that is inexpensive.
Regarding claim 20, Biddle in view of Rocheleau further disclose the valve system of Claim 1, wherein: the inlet valve and the outlet valve are each connected to the fluid flow path via any one of the following: an electro-fused connection; a butt-fused connection; or, a mechanical connection. (the valves A and B are connected via a mechanical connection; Figs. 1-4)
Regarding claim 21, Biddle in view of Rocheleau further disclose the valve system of Claim 1, wherein: the inlet gear and the outlet gear are non-adjustable with respect to each other and with respect to the control gear. (Figs. 1-4; Col. 2, lines 23-40; see how the gears are not adjustable at any point during operation because they are all directly connected to each other)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J GRAY whose telephone number is (571)270-0544. The examiner can normally be reached 9:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571 272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL J GRAY/Primary Examiner, Art Unit 3753